Exhibit 10.15

Confidential

 

LOGO [g225054image_1.jpg]

AGREEMENT AND MUTUAL GENERAL RELEASE

This confidential Agreement and Mutual General Release (“Agreement”) is entered
into by and between Under Armour, Inc. (the “Company”) and Mark Dowley
(“Executive”), each a “Party” and collectively the “Parties,” to resolve any and
all disputes concerning Executive’s services for and relationship with the
Company both presently as an employee and previously as an independent
consultant, and Executive’s separation from employment on close of business on
May 1, 2011 (“Separation Date”). The Effective Date of this Agreement is the
eighth day after Executive signs it, on the condition that Executive does not
revoke it, as described below. Accordingly, in exchange for the consideration
and mutual promises set forth herein, the parties do hereby agree as follows:

1. Separation Date and Consideration. The Company and Executive hereby agree
that Executive’s employment will end on the Separation Date. The Parties agree
that they shall, for the purposes of this Agreement, treat the Separation Date
as the date on which Executive voluntarily resigned Executive’s employment with
the Company. On the Separation Date (and not prior to that date) the Parties
agree to sign the Mutual General Release Agreement attached as Attachment A. The
parties acknowledge that the Mutual General Release Agreement provides the
Parties with a release for any claims or actions that may arise between the
Effective Date of this Agreement and the Executive’s Separation Date. On the
eighth day after Executive executes the Mutual General Release Agreement
attached as Attachment A, provided that Executive does not revoke this Agreement
under paragraph 5(e) and does not revoke the General Release Agreement attached
as Attachment A, and in consideration of Executive’s release of any and all
claims Executive might have against the Company, including employment-related
claims under his unsigned letter of January 3, 2011 captioned as Offer of
Employment with Under Armour, Inc. (“Offer Letter”) and unsigned Employee
Confidentiality, Non-Competition, and Non-Solicitation Agreement
(“Confidentiality Agreement”), the Company agrees to (a) pay Executive a lump
sum of $250,000 within fifteen (15) days of the Separation Date “(“Settlement
Fee”); and (b) enter into and perform the attached Marketing Services Consulting
Agreement which is incorporated into this Agreement as set forth in Attachment
B.

2. Additional Payments or Benefits. The Parties acknowledge and agree that
Executive will receive no additional payments or benefits other than as set
forth herein or as required by law, but Executive will receive, in addition to
paragraph 1, the following:

a) Executive shall be reimbursed for all reasonable business expenses that are
consistent with Company policy, supported by proper written documentation and
incurred by Executive on behalf of or in connection with his services to the
Company from December 2010 to the present provided that Executive submits such
reimbursement request and supporting documentation to the Company no later than
the Separation Date. The Company shall pay such reimbursements within ten
(10) days of receipt, and shall provide an accounting of all reimbursement
requests submitted and whether and when paid.

b) Executive shall retain all rights to indemnity for any acts undertaken on
behalf of the Company, which rights shall be unaffected in any way by this
Agreement.



--------------------------------------------------------------------------------

c) Executive’s legal expenses for Fenwick & West, LLP through the last invoice
submitted to the Company covering services through February, 2011, shall be paid
in full.

3. Release. In exchange for the promises herein which each Party acknowledges as
good and valuable consideration, and except as provided in paragraphs 2 and 4
and except with respect to the obligations under this Agreement, including
Executive’s obligations with respect to confidentiality as set forth in
Section 12, each Party releases and discharges the other Party, and its past,
present and future parents, divisions, subsidiaries, and affiliates,
predecessors, successors and assigns, and their past, present, and future
officers, directors, members, partners, attorneys, employees, independent
contractors, agents, clients, employers, attorneys and representatives
(“Released Parties”) from any and all actions, causes of action, debts, dues,
claims and demands of every name and nature, without limitation, at law, in
equity, or administrative, against the Released Parties which each Party may
have had, now has, or may have, by reason of any matter or services provided to
the Company in any capacity from the beginning of time up to the Effective Date
of this Agreement, including matters concerning Executive’s Offer Letter,
Confidentiality Agreement, employment and the ending of his employment on the
Separation Date Those claims and causes of action from which Executive releases
the Released Parties include, but are not limited to, any known or unknown claim
or action sounding in tort, contract, and discrimination of any kind, and/or any
cause of action arising under federal, state or local statute or ordinance,
including, but not limited to, Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act (including the Older Worker
Benefit Protection Act), as amended, the Americans With Disabilities Act, as
amended, the Family and Medical Leave Act, as amended, The Employee Retirement
Income Security Act, as amended, the Equal Pay Act, as amended, Section 1981 of
the Civil Rights Act of 1866, as amended, the Sarbanes-Oxley Act of 2002, as
amended, the Worker Adjustment and Retraining Notification Act, as amended,
Article 49B of the Maryland Code, as amended, and any other employee-protective
law of any jurisdiction that may apply, and/or any claim for attorneys’ fees or
costs, whether presently accrued, accruing to, or to accrue to Executive on
account of, arising out of, or in any way connected with any acts or activities
by Executive or the Released Parties arising up to the Effective Date of this
Agreement. Each party expressly acknowledges that no claim or cause of action
against the Released Parties from the beginning of time to the Effective Date of
this Agreement (other than as provided in paragraphs 2 and 4) shall be deemed to
be outside the scope of this Agreement whether mentioned herein or not.

4. Rights and Claims Preserved. Nothing in this Agreement prevents Executive
from filing a charge with the United States Equal Employment Opportunity
Commission (“EEOC”) or from cooperating with the EEOC; however, Executive
understands and agrees that Executive shall not accept, and shall not be
entitled to retain, any compensation or other relief recovered by the EEOC on
Executive’s behalf as a result of such charge with respect to any matter covered
by this Agreement. Nothing in this Agreement prevents Executive from filing a
lawsuit challenging the validity of Executive’s waiver of federal age
discrimination claims under the Age Discrimination in Employment Act and the
Older Workers Benefit Protection Act.

5. OWBPA. The release in paragraph 3 of this Agreement includes a waiver of
claims against the Released Parties under the Age Discrimination in Employment
Act (“ADEA”) and the Older Workers Benefit Protection Act (“OWBPA”). Therefore,
pursuant to the requirements of the ADEA and the OWBPA, Executive specifically
acknowledges the following:

 

2



--------------------------------------------------------------------------------

(a) that Executive is and has been advised to consult with an attorney of
Executive’s choosing concerning the legal significance of this Agreement;

(b) that this Agreement is written in a manner Executive understands;

(c) that the consideration set forth in paragraph 1 of the Agreement is adequate
and sufficient for Executive to enter into this Agreement and consists of
benefits to which the Company contends Executive is not otherwise entitled;

(d) that Executive has been afforded twenty-one (21) days to consider this
Agreement before signing it (although Executive may sign it at any time prior to
those 21 days) and that any changes to this Agreement subsequently agreed upon
by the parties, whether material or immaterial, do not restart this period for
consideration; and

(e) that Executive has been advised that during the seven (7) day period after
Executive signs the Agreement, Executive may revoke his acceptance of this
Agreement by delivering written notice to Cynthia Raposo, VP, Legal, and that
this Agreement shall not become effective or enforceable until after the
revocation period has expired.

6. No Admission of Wrongdoing and Non-Disclosure. Neither the Company nor
Executive admit any wrongdoing of any kind, and both agree that neither they nor
anyone acting on their behalf will disclose this Agreement, or its terms and
conditions, except that the parties may make disclosures required by legal
process and may disclose this Agreement to their attorneys, accountants and/or
financial advisors as necessary to prepare tax returns or other filings required
by law.

7. Non-Disparagement. Executive agrees that he will not disparage any of the
Company or its executive officers or board members or make or publish any
communication that reflects adversely upon any of them. The Company agrees that
its executive officers and board members shall not disparage Executive or make
or publish any communication that reflects adversely upon Executive.

8. No Filing of Claims. Executive represents that Executive has not filed, and
to the maximum extent permitted by law and except as provided in paragraph 4,
agrees that Executive will not file, any charge, complaint, lawsuit or claim
(collectively, “Claim”) with any administrative agency, federal, state or local
court (collectively, “Agency”) related in any way to Executive’s relationship
with the Company, either as an employee or through his prior consulting
relationship, or the separation of Executive’s employment with the Company.
Executive further agrees that he will not accept, and will not be entitled to
retain, any judgment, award, settlement or other payment or other relief
resulting from, or related to, any Claim filed with any Agency related in any
way to Executive’s relationship with the Company, including the termination of
Executive’s employment with the Company.

9. No Adverse Action. Except as provided in paragraphs 4 and 6, and/or unless
required to do so by court order or subpoena or in a direct dispute between the
Parties, each party agrees that he will not (i) voluntarily make statements,
take action, or give testimony adverse or detrimental to the interests of the
other Party; or (ii) aid or assist in any manner the efforts of any third party
to sue or prosecute a claim against the other Party. Should Executive ever be
required to give testimony concerning any matter related to Executive’s
relationship with the Company, either as an employee or through his prior
consulting relationship, Executive agrees that Executive will provide written
notice of such compulsory process to Cynthia Raposo, VP, Legal,

 

3



--------------------------------------------------------------------------------

within two (2) business days of its receipt so that the Company may take
appropriate measures to quash or otherwise defend its interests and the Company
agrees to pay the cost of counsel, if any, reasonably required to advise or
represent Executive through December 31, 2011.

10. No-Reemployment. Executive agrees that he will not seek reemployment with
the Company or any current or future parent, subsidiary, joint venture,
successor, assignee or otherwise affiliated business or other entity of the
Company, except at the request of the Company.

11. Return of Company Property. Executive agrees that, by the Separation Date
Executive will return all property belonging to the Company, including, but not
limited to, corporate credit cards; keys and access cards; documents; tapes;
cell phones; computers, laptops, BlackBerry and other computer equipment and
software; and any and all confidential and proprietary information. Executive’s
access to the Company’s property and facilities will end immediately upon the
Separation Date. Executive will submit all requests for Company reimbursements
as described in paragraph 2.

12. Non-Disclosure of Confidential Information. Executive acknowledges and
agrees that, with respect to his employment by the Company, Executive remains
bound by Executive’s continuing obligations to the Company with respect to
confidentiality and other matters as set forth in the Employee Confidentiality
Agreement with the Company dated February 1, 2011 (the “Confidentiality
Agreement”), which is incorporated into this Agreement as set forth in
Attachment C.

13. Cooperation with the Company after Separation. Executive agrees that after
the Separation Date, the Executive shall provide such assistance to the Company
as it may reasonably request upon reasonable advance notice in regard to
business and transition matters, including any pending litigation or other legal
matters in which Executive may be involved currently or in which Executive may
be involved in the future as a result of or arising out of his employment with
Company, including the review and execution of such truthful affidavits or
written statements as may be prepared by Company. Company shall reimburse
Executive for Executive’s reasonable out-of-pocket expenses, including
attorney’s fees, incurred in connection with any such assistance provided such
expenses are approved by Company in writing before they are incurred.

14. Attorneys Fees and Jury Waiver. The prevailing party in any action seeking
to enforce this Agreement, including Exhibit A hereto (except for a lawsuit
covered by paragraph 4 of this Agreement), will have all its costs and
attorneys’ fees paid by the party found to have breached. Executive and the
Company hereby waive trial by jury as to any and all litigation arising out of
and/or relating to this Agreement.

15. Certification of Understanding and Competence. Executive acknowledges and
agrees that: (a) Executive has read this Agreement in its entirety;
(b) Executive is competent to understand, and does understand, the content and
effect of this Agreement; (c) by entering into this Agreement, Executive is
releasing forever the Released Parties from any claim or liability (including
claims for attorney’s fees and costs) arising from Executive’s relationship with
the Company; (d) Executive is entering into this Agreement of Executive’s own
free will in exchange for the good consideration herein; and (e) neither the
Company nor the Released

 

4



--------------------------------------------------------------------------------

Parties have made any representations to Executive concerning the terms or
effect of this Agreement, other than those contained in the Agreement.

16. No Other Understandings. This Agreement, consisting of four (4) pages and
Attachments A and B constitutes the entire Agreement between the parties, and is
binding upon and shall inure to the benefit of the parties and their respective
heirs, executors, administrators, personal or legal representatives, successors
and/or assigns. This Agreement may be amended only by a written agreement signed
by the Company and Executive.

17. Headings. The headings in this Agreement are for convenience only and are
not to be considered a construction of the provisions hereof.

 

5



--------------------------------------------------------------------------------

18. Severability and Governing Law. If any provision of this Agreement is found
to be invalid, unenforceable or void for any reason, such provision shall be
severed from the Agreement and shall not affect the validity or enforceability
of the remaining provisions. This Agreement shall be interpreted, enforced and
governed by the laws of the State of Maryland.

 

Dated:   April 8, 2011    

/s/ Mark Dowley

      Mark Dowley       Executive Dated:   April 8, 2011    

/s/ John P. Stanton

      John P. Stanton       VP, Corporate Governance & Compliance       Under
Armour, Inc.

 

6



--------------------------------------------------------------------------------

ATTACHMENT A

THIS EXHIBIT MAY NOT BE SIGNED UNTIL

EXECUTIVE’S DATE OF SEPARATION

General Release Agreement

This General Release Agreement (“Agreement”) is entered into by and between
Under Armour, Inc. (“Company”) and Mark Dowley (“Executive”), each a “Party” and
collectively the “Parties”, to resolve any and all disputes concerning
Executive’s services for and relationship with the Company both presently as an
employee and previously as an independent consultant, and Executive’s separation
from employment, as described herein. Accordingly, in exchange for the
consideration and mutual promises set forth herein, the parties agree as
follows:

1. The Parties acknowledge that Executive’s employment has ended. The Parties
previously entered into a confidential Agreement and Mutual General Release
(“Prior Release Agreement”) that provides for certain separation benefits to be
made available to Executive after the date on which Executive’s employment with
the Company ends, on the condition that Executive complies with Executive’s
obligations under the Prior Release Agreement and enters into this Agreement and
does not revoke it. The parties agree that the Effective Date of this Agreement
is the eighth day after Executive signs it, on the condition that it is not
revoked by Executive as described below.

2. In exchange for the release and other commitments made in this Agreement, the
Company agrees to provide Executive with the consideration that is described in
the Prior Release Agreement, subject to the terms and conditions of the Prior
Release Agreement. Executive acknowledges and agrees that Executive will receive
no additional payments or benefits other than as set forth in that agreement, or
as required by law.

3. In exchange for the commitments and promises as described in the Prior
Release Agreement, which each Party acknowledges as good and valuable
consideration, and except as provided in paragraph 4 and except with respect to
the obligations under this Agreement and the Prior Release Agreement, including
Executive’s obligations with respect to confidentiality as set forth in
Section 12 of the Prior Release Agreement, each Party releases and discharges
the other Party, and its past, present and future parents, divisions,
subsidiaries, and affiliates, predecessors, successors and assigns, and their
past, present, and future officers, directors, members, partners, attorneys,
employees, independent contractors, agents, clients, employers, attorneys and
representatives (“Released Parties”) from any and all actions, causes of action,
debts, dues, claims and demands of every name and nature, without limitation, at
law, in equity, or administrative, against the Released Parties which each Party
may have had, now has, or may have, by reason of any matter or services provided
to the Company in any capacity from the beginning of time up to the Effective
Date of this Agreement, including matters concerning Executive’s Offer Letter,
Confidentiality Agreement, employment and the ending of his employment on the
Separation Date Those claims and causes of action from which Executive releases
the Released Parties include, but are not limited to, any known or unknown claim
or action sounding in tort, contract, and discrimination of any kind, and/or any
cause of action

 

7



--------------------------------------------------------------------------------

arising under federal, state or local statute or ordinance, including, but not
limited to, Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act (including the Older Worker Benefit Protection
Act), as amended, the Americans With Disabilities Act, as amended, the Family
and Medical Leave Act, as amended, The Executive Retirement Income Security Act,
as amended, the Equal Pay Act, as amended, Section 1981 of the Civil Rights Act
of 1866, as amended, the Sarbanes-Oxley Act of 2002, as amended, the Worker
Adjustment and Retraining Notification Act, as amended, Article 49B of the
Maryland Code, as amended, and any other employee-protective law of any
jurisdiction that may apply, and/or any claim for attorneys’ fees or costs,
whether presently accrued, accruing to, or to accrue to Executive on account of,
arising out of, or in any way connected with any acts or activities by Executive
or the Released Parties arising up to the Effective Date of this Agreement. Each
Party expressly acknowledges that no claim or cause of action against the
Released Parties from the beginning of time to the Effective Date of this
Agreement (other than as provided in paragraphs 2 and 4) shall be deemed to be
outside the scope of this Agreement whether mentioned herein or not.

4. Nothing in this Agreement prevents Executive from filing a charge with the
United States Equal Employment Opportunity Commission (“EEOC”) or from
cooperating with the EEOC; however, Executive understands and agrees that
Executive shall not accept, and shall not be entitled to retain, any
compensation or other relief recovered by the EEOC on Executive’s behalf as a
result of such charge with respect to any matter covered by this Agreement.
Nothing in this Agreement prevents Executive from filing a lawsuit challenging
the validity of Executive’s waiver of federal age discrimination claims under
the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act.

5. The release in paragraph 3 of this Agreement includes a waiver of claims
against the Released Parties under the Age Discrimination in Employment Act
(“ADEA”) and the Older Workers Benefit Protection Act (“OWBPA”). Therefore,
pursuant to the requirements of the ADEA and the OWBPA, Executive specifically
acknowledges the following:

(a) that Executive is and has been advised to consult with an attorney of
Executive’s choosing concerning the legal significance of this Agreement;

(b) that this Agreement is written in a manner Executive understands;

(c) that the consideration set forth in paragraph 1 of the Agreement is adequate
and sufficient for Executive to enter into this Agreement and consists of
benefits to which the Company contends Executive is not otherwise entitled;

(d) that Executive has been afforded twenty-one (21) days to consider this
Agreement before signing it (although Executive may sign it at any time prior to
those 21 days) and that any changes to this Agreement subsequently agreed upon
by the parties, whether material or immaterial, do not restart this period for
consideration; and

(e) that Executive has been advised that during the seven (7) day period after
Executive signs the Agreement, Executive may revoke his acceptance of this
Agreement by delivering written notice to Cynthia Raposo, VP, Legal, and that
this Agreement shall not become effective or enforceable until after the
revocation period has expired.

 

8



--------------------------------------------------------------------------------

6. Neither the Company nor Executive admit any wrongdoing of any kind, and both
agree that neither they nor anyone acting on their behalf will disclose this
Agreement, or its terms and conditions, except that the parties may make
disclosures required by legal process and may disclose this Agreement to their
attorneys, accountants and/or financial advisors as necessary to prepare tax
returns or other filings required by law.

7. Executive represents that Executive has not filed, and to the maximum extent
permitted by law and except as provided in paragraph 4, agrees that Executive
will not file, any charge, complaint, lawsuit or claim (collectively, “Claim”)
with any administrative agency, federal, state or local court (collectively,
“Agency”) related in any way to Executive’s relationship with the Company,
either as an employee or through his prior consulting relationship, or the
separation of Executive’s employment with the Company. Executive further agrees
that he will not accept, and will not be entitled to retain, any judgment,
award, settlement or other payment or other relief resulting from, or related
to, any Claim filed with any Agency related in any way to Executive’s
relationship with the Company, including the termination of Executive’s
employment with the Company.

8. The prevailing party in any action seeking to enforce this Agreement (except
for a lawsuit covered by paragraph 4 of this Agreement), will have all its costs
and attorneys’ fees paid by the party found to have breached. Executive and the
Company hereby waive trial by jury as to any and all litigation arising out of
and/or relating to this Agreement.

9. Executive acknowledges and agrees that: (a) Executive has read this Agreement
in its entirety; (b) Executive is competent to understand, and does understand,
the content and effect of this Agreement; (c) by entering into this Agreement,
Executive is releasing forever the Released Parties from any claim or liability
(including claims for attorney’s fees and costs) arising from Executive’s
relationship with the Company; (d) Executive is entering into this Agreement of
Executive’s own free will in exchange for the good consideration herein; and
(e) neither the Company nor the Released Parties have made any representations
to Executive concerning the terms or effect of this Agreement, other than those
contained in the Agreement.

10. This Agreement constitutes the entire Agreement between the parties, and is
binding upon and shall inure to the benefit of the parties and their respective
heirs, executors, administrators, personal or legal representatives, successors
and/or assigns. This Agreement may be amended only by a written agreement signed
by the Company and Executive.

 

9



--------------------------------------------------------------------------------

11. If any provision of this Agreement is found to be invalid, unenforceable or
void for any reason, such provision shall be severed from the Agreement and
shall not affect the validity or enforceability of the remaining provisions.
This Agreement shall be interpreted, enforced and governed by the laws of the
State of Maryland.

 

Dated:                                                                          
    

 

     Mark Dowley      Executive Dated:                            
                                                  

 

     Cynthia Raposo      VP, Legal      Under Armour, Inc.

 

10



--------------------------------------------------------------------------------

Attachment B

MARKETING SERVICES CONSULTING AGREEMENT

THIS MARKETING SERVICES CONSULTING AGREEMENT (the “Agreement”) between Tecumseh
Capital, LLC, located at 6 Cliffdale Road, Greenwich, Connecticut, (hereinafter
“Consultant”), Mark Dowley (“Dowley”), and Under Armour, Inc., a Maryland
corporation located at 1020 Hull Street, Baltimore, MD 21230 (“Under Armour”) is
entered into effective as of May 1, 2011 and shall set forth the agreement of
the parties to the following in connection with the Under Armour brand:

 

1. ENGAGEMENT: Under Armour hereby engages Consultant for the marketing services
as more specifically set forth in Paragraph 3 below.

 

2. TERM: The term of this Agreement shall commence as of May 1, 2011, and
continue in full force and effect from that date until December 31, 2011 (the
“Term”).

 

3. SCOPE OF SERVICES: Consultant shall provide the marketing services included
in the Scope of Work set forth in Exhibit A hereto (“Scope of Work”). All
services provided by Consultant shall be of high professional standards and all
deliverables shall be subject to review and reasonable approval of Under Armour.

 

4. COMPENSATION: In consideration of the marketing services to be rendered by
Consultant as set forth herein, Under Armour shall pay Consultant a monthly fee
of Sixty-Two Thousand Five Hundred Dollars ($62,500) for the Term payable no
later than the fifteenth day of the applicable monthly period. Any amounts due
under this Agreement not timely made shall accrue interest at the rate of
1.5% per month or fraction thereof.

 

5. EXPENSES: In addition to the Consultant compensation, Under Armour shall pay
Consultant the following:

 

  A. Out of Pocket Expenses. All reasonable and necessary travel expenses
incurred for Under Armour’s account that have been preapproved by Under Armour
in writing in connection with Consultant’s rendition of services and performance
of duties hereunder, including, but not limited to travel and lodging and
business meals. As to such expenses, Consultant will be paid within 10 days of
submission to Under Armour of proper receipts for such expenses. Any other
expenses incurred by Consultant at Under Armour’s special request require Under
Armour’s prior written approval.

 

  B. Product Placement/Integration. Under Armour shall, at its option and its
own expense, provide Consultant, Consultant clientele, prospective and confirmed
UA strategic content creator partners with a reasonable amount of product
to establish relationships that will lead to opportunities for product placement
and brand integration.

 

6. USE OF INTELLECTUAL PROPERTY: Under Armour shall give Consultant the right to
use Under Armour intellectual property in the performance of the services
addressed in this Agreement. However, any such use of the Under Armour
intellectual property, other than proper use of the Under Armour logo and name,
shall be subject to the prior written approval of Under Armour.

 

7. NONCOMPETE: Consultant and Dowley hereby each covenants and agrees that at no
time during the Term of this Agreement, without the prior written consent of
Under Armour, whether voluntary or involuntary, shall the Consultant or Dowley:

(a) directly or indirectly work for or engage in any capacity in any activities
or provide strategic advice to Competitor Businesses. Competitor Businesses
shall be defined as any business that competes with Under Armour in the athletic
apparel, footwear and/or accessories business (for example, and not by way of
limitation, companies such as Reebok, Nike, Adidas or Puma or other athletic
brands or athletic retailers);

 

1



--------------------------------------------------------------------------------

(b) act in any way, directly or indirectly, with the purpose or effect of
soliciting, diverting or taking away any business, customer, client or any
supplier of Under Armour; or

(c) otherwise compete with Under Armour in the sale or licensing, directly or
indirectly, as principal, agent or otherwise, of any products competitive with
the products, or services competitive with the services, developed or marketed
by Under Armour in the area of athletic apparel, footwear and/or accessories.

Consultant and Dowley each acknowledges and agrees that the restrictions imposed
by this Section 7 are fair and reasonably required for the protection of Under
Armour. Consultant and Dowley each acknowledges that Consultant and Dowley will
provide unique services to Under Armour and that this covenant has unique,
substantial, and immeasurable value to Under Armour. In the event that the
provisions of this Section 7 should ever be deemed to exceed the limitations
permitted by applicable laws, Consultant, Dowley and Under Armour agree that
such provisions shall be reformed to the maximum limitations permitted by the
applicable laws. Consultant and Dowley each further acknowledges that the
decision whether to consent to release Consultant and/or Dowley from the
provisions of this Section 7 is within the sole discretion of Under Armour.
Consultant and Dowley each acknowledges and agrees that in the event of a
violation or threatened violation of any provision of this Section 7, Under
Armour will sustain irreparable harm and will have the full right to seek
injunctive relief, in addition to any other legal remedies available, without
the requirement of posting bond.

 

8. ASSIGNMENT: This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and assigns; provided, however, that
the duties of Consultant hereunder shall only be assignable or delegable by
Consultant to an enterprise that retains the ability to provide all services
through Dowley.

 

9. PUBLICITY APPROVALS; CONFIDENTIALITY: No party shall make any public
statements about the terms and conditions of this Agreement, which shall be
treated as Confidential Information (as defined below), or the relationship
between the parties, without the prior written consent of the other parties. Any
such statements must be coordinated with the in-house publicity staff of the
other party. Each party (the “Receiving Party”) shall receive, have access to,
create, and learn of documents, records, and information of a confidential and
proprietary nature to the other party, and its customers, subsidiaries, and
affiliated companies including, but not limited to material non-public
information, trade secrets, customer lists, marketing and promotional plans,
formulas, policies and procedures (the “Confidential Information”), all of which
would not be available to the parties except for the relationship created by
this Agreement. The parties acknowledge that the Confidential Information is not
generally known to the trade, is of a confidential nature, is an asset of and to
the party who discloses such information (the “Disclosing Party”), and to
preserve the Disclosing Party’s goodwill must be kept strictly confidential and
used only in the performance of this Agreement. The Receiving Party shall keep
the Confidential Information and any related data under this Agreement
confidential. Confidential Information shall not include information which
(a) has become publicly known to the Receiving Party independent and without
breach of this Agreement or any other confidentiality obligation; (b) has been
given to the Receiving Party by a third party with a legal right to so disclose;
(c) was known to the Receiving Party at the time of disclosure as evidenced by
its written records; or (d) was independently developed by Receiving Party
without reference to or use of the Confidential Information. Upon termination of
this Agreement for any reason, each party shall either return or destroy, at the
Disclosing Party’s option and cost, all Confidential Information received during
the Term of this Agreement.

 

10. REPRESENTATIONS AND WARRANTIES: Each of Under Armour, Consultant and Dowley
hereto warrants and represents that it is authorized to enter into this
Agreement and that it has no contract or other commitment which would prevent it
from entering into this Agreement. Under Armour further warrants and represents
that any information provided to Consultant in furtherance of Consultant’s
services hereunder shall be accurate and shall not infringe upon any
confidentiality or non-disclosure agreement or any other right of any person,
firm or corporation. Consultant further warrants and represents that the Work
Product (as defined below) shall be accurate and shall not infringe upon any
confidentiality or non-disclosure agreement or any other right of any person,
firm, or corporation.

 

2



--------------------------------------------------------------------------------

11. INTELLECTUAL PROPERTY: Consultant acknowledges and agrees that Under Armour
owns all right, title, and interest in and to all work product (including
deliverables) created by Consultant under this Agreement or incorporating the
Confidential Information of Under Armour (the “Work Product”). Consultant hereby
assigns and conveys to Under Armour the entire right, title, and interest in and
to such Work Product including Work Product created by Consultant prior to the
date of execution of this Agreement. Consultant shall cooperate with Under
Armour and execute documents of assignment and any other documents, and take
other necessary actions as reasonably directed by Under Armour to effect the
foregoing. Notwithstanding the foregoing, if the Work Product includes any
preexisting intellectual property owned by Consultant and identified as such to
Under Armour, Consultant shall retain ownership of such Consultant intellectual
property; however, Consultant grants Under Armour a royalty-free, non-exclusive,
worldwide license to use such Consultant intellectual property solely to the
extent necessary to exploit the Work Product.

 

12. RELATIONSHIPS OF THE PARTIES: The parties to this Agreement are independent
contractors and this Agreement shall not be construed to create a partnership,
joint venture, employment or principal agent relationship between the parties.
Neither Under Armour nor Consultant, nor any person or entity employed by either
Under Armour or Consultant are authorized to make any warranty concerning the
other party or incur or assume any obligation or liability for the other party.

 

13. COMPLIANCE WITH LAWS: This Agreement shall be subject to and governed by the
laws of the State of Maryland.

 

14. TERMINATION AND REMEDIES: (a) Consultant may terminate this Agreement upon a
material breach of any term or condition of this Agreement by Under Armour and a
failure by Under Armour to timely cure the breach by giving notice as provided
herein. In the event of such a breach, Consultant shall provide Under Armour
with written notice of the breach specifying in reasonable detail the nature of
the breach. If Under Armour does not cure the breach within thirty (30) days
after receipt of the written notice, Consultant may immediately terminate this
Agreement upon provision of written notice to Under Armour.

(b) In the event Consultant gives notice of termination arising out of
non-payment by Under Armour, Under Armour shall pay all unpaid monthly
compensation through the termination date within ten (10) days of such
termination, and shall continue to pay the monthly compensation amounts on the
fifteenth of each month until the end of the Term. If Under Armour disputes
whether proper grounds for termination by Consultant exist, it shall nonetheless
pay all such compensation and reserve any rights to recover same through legal
process. Consultant shall be entitled to expedited injunctive relief if
necessary to enforce this provision.

(c) Under Armour may not terminate this Agreement. Under Armour shall provide
Consultant with written notice of any asserted breach specifying in reasonable
detail the nature of the breach. If Consultant does not cure the breach within
thirty (30) days after receipt of the written notice, including by making up any
services not performed, Under Armour may immediately suspend payments of the
monthly fee until such performance is corrected.

 

15. WAIVER: No waiver of any breach or violation of any of the provisions of
this Agreement shall constitute or be deemed to constitute a waiver of any other
breach or violation of any provisions of this Agreement, whether or not similar,
nor shall any waiver constitute a continuing waiver.

 

16. NOTICES: All notices and other communications from either party to the other
under this Agreement shall be in writing and shall be deemed received upon
(a) actual receipt, including by email, (b) the expiration of the fifth business
day after being deposited in the United States’ mails, postage prepaid, or
(c) the next business day following deposit with an internationally recognized
overnight delivery service (e.g., Federal Express), addressed to the other party
at the address set forth below:

 

3



--------------------------------------------------------------------------------

UNDER ARMOUR:

 

Under Armour, Inc.

1020 Hull Street

Baltimore, Maryland 21230

Attn: Chief Executive Officer

  

CONSULTANT AND DOWLEY:

 

Tecumseh Capital, LLC

6 Cliffdale Road

Greenwich, CN 06831

Attn: Mark Dowley

with a copy to:

  

Under Armour, Inc.

1020 Hull Street

Baltimore, Maryland 21230

Attn: VP, Legal

  

with a copy to:

Laurence Pulgram

Fenwick & West LLP

lpulgram@fenwick.com

17. Intentionally left blank

 

4



--------------------------------------------------------------------------------

18. ENTIRE AGREEMENT: This Agreement and the Agreement and General Release
embodies the entire agreement and understanding of the parties hereto and
supersedes any and all prior agreements, arrangements and understanding relating
to the matters provided for herein. No waiver or amendment hereto shall be
binding or effective unless the same is set forth in writing signed by a duly
authorized representative of each party.

IN WITNESS HEREOF, the parties have executed this Agreement as of the date first
set forth above.

 

UNDER ARMOUR, INC.      CONSULTANT By:  

 

     By:   

 

Name:  

 

     Name:   

 

Title:  

 

     Title:   

 

MARK DOWLEY

 

                                                                   
                                         
                                         
                                                                                

 

5



--------------------------------------------------------------------------------

EXHIBIT A

STATEMENT OF WORK

Consultant’s services hereunder will be provided through Dowley.

Consultant will serve as special advisor to Under Armour’s Chief Executive
Officer (CEO) on key brand initiatives including global marketing strategies,
plans, vision, talent acquisition and other special projects or initiatives as
may be requested by the CEO.

Consultant will report directly to the CEO.

Consultant will commit no less than an average of 5 to 10 hours per week in
providing such services.

Consultant will provide a monthly report to the CEO on or before the last day of
the month summarizing Consultant’s activities pursuant to this Agreement.

 

6



--------------------------------------------------------------------------------

Attachment C

EMPLOYEE CONFIDENTIALITY AGREEMENT

This Confidentiality Agreement (“Agreement”) is entered into this 1st day of
February, 2011, by and between Under Armour, Inc. (together with its affiliates,
the “Company”) and Mark Dowley (“Employee”).

EXPLANATORY NOTE

The Employee recognizes that his or her employment with the Company will, of
necessity, provide Employee with specialized and unique knowledge, which, if
misappropriated or used in competition with the Company, would likely cause
substantial loss and harm to the Company. The Employee further acknowledges that
employment with the Company is based on the Employee’s agreement to abide by the
covenants contained herein.

NOW THEREFORE, in consideration of Employee’s employment with the Company and
for other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the parties agree as follows:

1. Confidentiality. Employee acknowledges Employee’s fiduciary duty and duty of
loyalty to the Company. Further, Employee acknowledges that the Company, in
reliance on this Agreement, will provide Employee access to trade secrets,
customers, proprietary data and other confidential information. Employee agrees
to retain said information as confidential and not to use said information for
the Employee’s personal benefit or to disclose same to any third party, except
when required to do so to properly perform duties to the Company. Further, as a
condition of employment, during the time Employee is employed by the Company and
continuing after any termination of the Employee’s employment with the Company,
Employee agrees to protect and hold in a fiduciary capacity for the benefit of
the Company all Confidential Information, as defined below, unless the Employee
is required to disclose Confidential Information pursuant to the terms of a
valid and effective order issued by a court of competent jurisdiction or a
governmental authority. The Employee shall use Confidential Information solely
for the purpose of carrying out those duties assigned Employee as an employee of
the Company and not for any other purpose. The disclosure of Confidential
Information to the Employee shall not be construed as granting to the Employee
any license under any copyright, trade secret, or any right of ownership or
right to use the Confidential Information whatsoever. In the event that Employee
is compelled, pursuant to a subpoena or order of a court or other body having
jurisdiction over such matter, to produce any Confidential Information or other
information relevant to the Company, Employee agrees to promptly provide the
Company with written notice of such subpoena or order so that the Company may
timely move to quash if appropriate.

(a) For the purposes of this Agreement, “Confidential Information” shall mean
all information related to the Company’s business that is not generally known to
the public. Confidential

 

1



--------------------------------------------------------------------------------

Information shall include, but shall not be limited to: any financial (whether
historical, projections or forecasts), pricing, cost, business, planning,
operations, services, potential services, products, potential products,
technical information, intellectual property, trade secrets and/or know-how,
formulas, production, purchasing, marketing, sales, personnel, customer,
supplier, or other information of the Company; any papers, data, records,
processes, methods, techniques, systems, models, samples, devices, equipment,
compilations, invoices, customer lists, or documents of the Company; any
confidential information or trade secrets of any third party provided to the
Company in confidence or subject to other use or disclosure restrictions or
limitations; this Agreement and its terms; and any other information, written,
oral or electronic, whether existing now or at some time in the future, whether
pertaining to current or future developments or prospects, and whether accessed
prior to the Employee’s tenure with the Company or to be accessed during
Employee’s future employment or association with the Company, which pertains to
the Company’s affairs or interests or with whom or how the Company does
business. The Company acknowledges and agrees that Confidential Information
shall not include information which is or becomes publicly available other than
as a result of a disclosure by the Employee.

(b) The Employee shall promptly notify the Company if he or she has reason to
believe that the unauthorized use, possession, or disclosure of any Confidential
Information has occurred or may occur.

(c) All physical items containing Confidential Information, including, but not
limited to, the business plan, know-how, collection methods and procedures,
advertising techniques, marketing plans and methods, sales techniques,
documentation, contracts, reports, letters, notes, any computer media, customer
lists and all other information and materials of the Company’s business and
operations, shall remain the exclusive and confidential property of the Company
and shall be returned, along with any copies or notes that the Employee made
thereof or therefrom, to the Company when the Employee ceases employment with
the Company. The Employee further agrees to return copies of any Confidential
Information contained on Employee’s home computer, portable computer or other
similar device. Employee also agrees to allow the Company, upon reasonable
notice and for just cause, access to any home computer, portable computer or
other similar device maintained by Employee, including but not limited to, for
the purpose of determining whether said Confidential Information has been
misappropriated. The Employee further agrees to promptly return all other
property belonging to the Company upon the termination of Employee’s employment.

2. Ownership of Works for Hire.

(a) The Employee agrees that any inventions, ideas, developments, methods,
improvements, discoveries, innovations, software, works of authorship and any
other intangible property (hereinafter collectively referred to as “Intellectual
Property”), whether patentable or not, which are developed, partially developed,
considered, contemplated or reduced to practice by the Employee or under his or
her direction or jointly with others during his or her employment with the
Company, whether or not

 

2



--------------------------------------------------------------------------------

during normal working hours or on the premises of the Company, shall be
considered “Works for Hire” for the exclusive use and benefit of the Company.
The Employee will make full and prompt disclosure to the Company of all such
Works for Hire. The Company shall own all rights to any Works for Hire,
including all copyrights and the right to market (or not to market) any such
property, and the Employee agrees to assign and does hereby assign to the
Company (or any person or entity designated by the Company) all his or her
right, title and interest in and to all Works for Hire and all related patents,
patent applications, copyrights and copyright applications.

(b) The Employee agrees to cooperate fully with the Company, both during and
after his or her employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights and patents (both in the United States
and foreign countries) relating to Works for Hire. The Employee shall sign all
papers, including, without limitation, copyright applications, patent
applications, declarations, oaths, formal assignments, assignment of priority
rights, and powers of attorney, which the Company may deem necessary or
desirable in order to protect its rights and interests in any Works for Hire.

(c) The Employee specifically acknowledges that his or her compensation and
benefits constitute full payment for any Works for Hire and waives any claim of
right to the Company.

(d) The Company may, at its election and discretion, waive and/or relinquish any
of its rights of ownership and royalties with respect to any Works for Hire, by
agreeing to do so in a written instrument executed by the Company.

3. Injunctive Relief. Employee acknowledges and agrees that in the event of a
violation or threatened violation of any provision of this Agreement, the
Company will sustain irreparable harm and will have the full right to seek
injunctive relief, in addition to any other legal remedies available, without
the requirement of posting bond.

4. Survivability. This Agreement shall remain binding in the event of the
termination, for any reason, of employment with the Company.

5. Governing Law. The formation, construction and interpretation of this
Agreement shall at all times and in all respects be governed by the laws of the
State of Maryland.

6. Severable Provisions. The provisions of this Agreement are severable, and if
any court determines that any provision of this Agreement is invalid or
unenforceable, in whole or in part, any invalidity or unenforceability shall
affect only that provision, and shall not make any other provision of this
Agreement invalid or unenforceable; and this Agreement shall be narrowed by the
court to the extent required to be valid and enforceable.

7. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter contained herein, and may not be
modified except in a written

 

3



--------------------------------------------------------------------------------

document signed by each of the parties hereto. No waiver of any breach of any
provision of this Agreement shall constitute a waiver of any other breach of
that or any other provision hereof.

IN WITNESS WHEREOF, the parties have executed the Agreement as of the date first
above written.

 

  UNDER ARMOUR, INC.     By:    /s/ John P. Stanton                    
Name:     John P. Stanton     Title:    VP, Corporate Governance WITNESS:    
EMPLOYEE Charles Hall                      /s/ Mark Dowley                    
(signature)     Print Name:    Mark Dowley

 

4